                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF ARKANSAS
                           NORTHERN DIVISION

DIXIE LEE PERSON                                                           PLAINTIFF

v.                           CASE NO. 3:19-CV-00351 BSM

BOEHRINGER INGELHEIM
PHARMACEUTICALS, INC. et al.                                            DEFENDANTS

                                        ORDER

       Dixie Lee Person’s motion for voluntary dismissal [Doc. No. 7] is granted. Fed. R.

Civ. P. 41(a)(1). This case is dismissed without prejudice.

       IT IS SO ORDERED this 8th day of April 2020.


                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
